Citation Nr: 1336825	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In his April 2010 claim for benefits, the Veteran contends he is entitled to service connection for PTSD due to military sexual trauma sustained in service.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include PTSD, depression, and anxiety.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The Veteran was scheduled for a December 2011 videoconference hearing at the Pittsburgh, Pennsylvania, RO.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2008 rating decision, the RO disallowed the reopening of the Veteran's claim of entitlement to service connection for PTSD due to an in-service personal assault.  The Veteran did not file a formal appeal of the decision. 

2.  Evidence received since the RO's August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, and it raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which disallowed the reopening of the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final August 2008 determination wherein the RO denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PTSD is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the Board only decides to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist, such failure could be no more than harmless error.  Hence, the Board need not now decide whether the duty has been fulfilled and no further discussion in this regard is necessary at this time.  

II. Analysis

The Veteran asserts that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To substantiate a claim of service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

Once VA denies a claim, if the claimant does not initiate an appeal to the Board within a statutorily specified period, the denial becomes final and the claim may not thereafter generally be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2013).  Other than simultaneously contested claims, which the Veteran's February 2007 claim to reopen was not, that period is one year.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.300, 20.302(a) (2012).  A claimant must initiate appellate review of an adverse RO decision by filing a notice of disagreement (NOD) with the VA.  See 38 U.S.C.A. §§ 7105(a), 7105(b) (West 2002).  Upon receipt of an NOD, the VA must prepare a Statement of the Case (SOC).  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002); see 38 U.S.C.A. § 7105(d)(1) (West 2002).  The Veteran is then "required to file a 'formal appeal' with the Board within sixty days from the date the statement of the case is mailed," Id. (citing 38 U.S.C. § 7105(d)(3)), or within the remainder of the one year period from the date of the mailing of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.303(b)(1) (2013).  

VA shall open and review the merits of a finally decided claim if new and material evidence is added to the record.  38 U.S.C.A. § 5108.  "New and material evidence" is evidence not previously submitted to agency decision makers, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[O]nce new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

VA first received the Veteran's claim for entitlement to service connection for PTSD due to an in-service personal assault in November 2000.  In a December 2001 rating decision, the RO denied the claim on the basis that there was no credible supporting evidence of an occurrence of an in-service stressor, as required by 38 C.F.R. §  3.304(f).  In February 2002, the Veteran filed a NOD with the rating decision. 

In June 2002, the Veteran filed a claim asserting entitlement to PTSD as secondary to nonservice-connected hypertension, diabetes, and sexual assault.  He additionally submitted claims for service connection for headaches, depression, anxiety, back pain, spinal problems, and lumbosacral disc syndrome. 

In March 2003, the RO issued an SOC addressing the Veteran's appeal of the December 2001 rating decision denying service connection for PTSD due to in-service personal assault.  The Veteran did not file a formal appeal.  Therefore, the December 2001 decision denying the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103. 

In February 2007, the Veteran filed a claim to reopen his claim for PTSD based on in-service personal assault.  In August 2008, the RO denied the Veteran's claim on the basis that he did not submit new and material evidence sufficient to reopen his claim.  The rating decision also denied the Veteran's additional claims as asserted in his June 2002 statement.  The Veteran did not appeal the decision, and thus, the August 2008 rating decision is final.  Id.

In April 2010, the Veteran again sought to reopen his claim for service connection for PTSD due to an in-service personal assault.  The RO disallowed the reopening in a June 2010 rating decision, for failure to submit new and material evidence sufficient to reopen the claim.  In January 2011, the Veteran filed an NOD with the June 2010 rating decision, and subsequently submitted a VA Form 21-0781a and two letters from his mother and wife.  In June 2011, the RO issued a SOC in which it reopened the Veteran's claim for service connection for PTSD based on in-service personal assault, and denied the claim on the merits for lack of a current diagnosis of PTSD based on DSM-IV criteria.  

Although the RO reopened the Veteran's PTSD claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996) (holding that the Board has a jurisdictional requirement to determine if the claim may be reopened, regardless of the actions of the RO). 

At the time of the August 2008 final rating decision disallowing the reopening of the Veteran's claim of PTSD due to in-service personal assault, the record included the Veteran's service treatment records, service personnel records, VA treatment records from VA Medical Center (VAMC) Pittsburgh, VAMC Baltimore, and VAMC Bay Pines dated from May 2001 to July 2008, and the Veteran's statement detailing his paranoia and nightmares as a result of the assault and further providing that he was too ashamed to report the assault during service.  The Veteran's VA treatment records detail his account of experiencing an in-service sexual assault.  The records additionally show that he was diagnosed with PTSD in October 2000 and that a November 2000 examining psychiatrist opined that his PTSD is likely due to military sexual trauma.   

Upon review of the evidence added to the claims folder since the August 2008 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence of record associated with the claims folder now includes additional VA treatment records and lay statements from the Veteran's mother and wife detailing his change in behavior following his active service.  

The evidence submitted in support of the Veteran's request to reopen his service connection claim qualifies as new evidence.  This evidence was not in the record before the RO at the time of the August 2008 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.

The Board additionally finds that the newly submitted evidence is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder to include PTSD.  Specifically, the new evidence, describing behavioral changes following the claimed assault and containing assessments by mental health professionals indicating that the Veteran experienced military sexual trauma in service, relates to the corroboration of the occurrence of an in-service personal assault.  

In its December 2001 denial on the merits, the RO specifically stated that there was no credible supporting evidence of an occurrence of an in-service personal assault stressor.  Here, the lay statements provided by the Veteran's wife and mother detail significant behavioral changes by the Veteran after entering the service.  Specifically, they note that prior to entering the military, the Veteran was vibrant, happy, and had a positive joking attitude, and that upon separation, he had a sudden change in attitude, evidenced by being teary eyed, not wanting to be touched, and problems trusting and being around males, particularly those in authority.  His wife further stated that the Veteran has had difficulty maintaining a job, and has had trouble sleeping.  His mother additionally noted that he developed a drug problem following service.  Thus, this evidence describes behavior changes in the Veteran following the claimed assault, which is crucial to corroborating the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  

VA treatment records newly added to the file detail that the Veteran was repeatedly diagnosed with PTSD secondary to military sexual trauma and participated in PTSD and sexual trauma recovery programs.  Specifically, the Veteran was enrolled in a residential program for PTSD at the VAMC Bay Pines in April 2011 where he participated in group and individual therapy for management of PTSD as a consequence of experiencing sexual violence.  These new diagnoses of PTSD due to military sexual trauma further tend to corroborate the Veteran's report of an in-service assault.  See id.; see also Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012).

The new evidence, considered in conjunction with that previously of record showing that the Veteran was treated for PTSD and reported he was a victim of military sexual trauma, additionally raises a reasonable possibility of substantiating the Veteran's service connection claim, namely, that his psychiatric disorder, to include PTSD and depression, may be the result of an in-service personal assault.  Accordingly, the Board finds that the evidence submitted since the August 2008 rating decision is new and material sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression.


ORDER

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened. 


REMAND

The Veteran contends that an in-service personal assault caused his current psychiatric disorder, to include PTSD, depression, and anxiety.  Although the Board sincerely regrets the additional delay, the Board finds that a remand is necessary so that the VA may obtain outstanding private treatment records and obtain a new examination.  

A review of the evidence of record demonstrates that the Veteran received treatment at private medical facilities to include Lakewood Hospital, Mercy Behavioral Health, and Western Psychiatric Institute and Clinic; however, no corresponding treatment records have been associated with the file.  Because it appears that there may be outstanding private medical records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally finds that a remand is necessary to provide the Veteran with a new VA medical examination to determine the nature and etiology of his asserted psychiatric disorder.  In the May 2011 VA examination report, the examiner indicated that he reviewed the claims file and conducted an examination of the Veteran.  In opining that the Veteran does not meet the criteria for a current diagnosis of PTSD, the examiner's rationale relied in significant part on the "complete lack of any available corroborating evidence for the alledged [sic] stressor;" however, he did not provide any discussion of or otherwise indicate that he considered the March 2011 lay statements of the Veteran's wife and mother.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the May 2011 VA examination opinion is substantially lacking in probative value, and thus on remand, the Veteran must be afforded an adequate examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from May 2011 to the present.  

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Lakewood Hospital, Mercy Behavioral Health, and Western Psychiatric Institute and Clinic, as well as any additional private medical providers who have treated him any psychiatric disorder, to include PTSD and depression. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder to include PTSD, major depressive disorder, anxiety disorder, delusional disorder, paranoia, and paranoid schizophrenia.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a)  Interview the Veteran as to the relevant history of his claimed military sexual trauma and psychiatric disorder to include PTSD, depression, and anxiety, and include a detailed description of that history in his or her report. 

(b)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the alleged military sexual trauma occurred.  While review of the entire file is required, attention is invited to the following particular records:

(i)  A November 2000 VA treatment record detailing the Veteran's description of the in-service sexual assault and his change in behavior following service, and in which the examining psychologist stated that the Veteran "should be diagnosed as having [PTSD], [c]hronic with likely etiology in sexual traumatization while in military service;"

(ii)  March 2011 letters from the Veteran's wife and mother detailing his change in behavior following military service; 

(iii)  April 2011 VA treatment records detailing the Veteran's participation in PTSD and military sexual trauma recovery programs and assessing the Veteran as having PTSD secondary to military sexual trauma; and

(iv)  An April 2011 statement from the Veteran describing his in-service sexual assault. 

(c)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim to reopen his previously denied claim of entitlement to service connection in April 2010.  Specifically state whether the Veteran has a current diagnosis of PTSD.  

(d)  If a diagnosis of PTSD is appropriate, the examiner should specify whether: 

(i)  each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii)  any alleged personal assault found to be established by the evidence of record in the examiner's opinion was sufficient to produce PTSD; and

(iii)  there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

(e)  If the examination results in a psychiatric diagnosis other than PTSD (i.e., depression, anxiety), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during or was caused by his active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


